Exhibit 10.1

 

AMENDMENT NO. 2

 

AMENDMENT NO. 2, dated as of August 22, 2005 (this “Amendment”), to that certain
Master Loan and Security Agreement, dated as of March 1, 2005 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing Loan
Agreement”, as modified hereby and as further amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Loan Agreement”), by
and among NC CAPITAL CORPORATION, a California corporation (“NC Capital”), NEW
CENTURY MORTGAGE CORPORATION, a California corporation (“New Century”), NC
RESIDUAL II CORPORATION, a Delaware corporation (“NC Residual”), NEW CENTURY
CREDIT CORPORATION, a California corporation (“NC Credit”, together with NC
Capital, New Century and NC Residual, collectively, the “Borrowers”, each, a
“Borrower”), CONCORD MINUTEMEN CAPITAL COMPANY, LLC, a Delaware limited
liability company (“Concord”), MORGAN STANLEY BANK, a Utah industrial loan
corporation (“MSB”, together with Concord, collectively, the “Lenders”, each, a
“Lender”), and MORGAN STANLEY MORTGAGE CAPITAL INC., a New York corporation, as
agent for the Lenders (in such capacity, the “Agent”). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Loan Agreement.

 

RECITALS

 

The Borrowers, the Lenders and the Agent are parties to the Existing Loan
Agreement, pursuant to which the Lenders have agreed to make and to permit to
remain outstanding certain extensions of credit on the terms and subject to the
conditions of the Existing Loan Agreement.

 

The Borrowers, the Lenders and the Agent have agreed, subject to the terms and
conditions hereof, that the Existing Loan Agreement shall be amended, solely
during the period (such period, the “Increase Period”) beginning on the
Effective Date (defined below) and ending on October 10, 2005 (such ending date,
the “Increase Expiration Date”), to temporarily increase the total Commitment of
Concord from $1,500,000,000 to 2,500,000,000 (the $1,000,000,000 amount of such
increase, the “Temporary Increase Amount”) and to effect certain other
agreements and changes, as set forth in this Amendment.

 

The parties hereto hereby agree, in consideration of the mutual premises and
mutual obligations set forth herein, as follows:

 

SECTION 1. Amendment.

 

(a) Solely during the Increase Period, Section 1.01 of the Existing Loan
Agreement is hereby amended by deleting the definition of “Maximum Credit” in
its entirety and inserting in lieu thereof the following:

 

“Maximum Credit” shall mean, at any time, an amount equal to $3,000,000,000, as
such amount may be reduced in accordance with Section 2.01 hereof, less the



--------------------------------------------------------------------------------

aggregate unpaid principal amount of all loans then outstanding under the
Existing Loan Agreement.”

 

(b) From and after the Increase Expiration Date, the then-existing definition of
“Maximum Credit” shall be deleted in its entirety and replaced by the following
in lieu thereof:

 

“Maximum Credit” shall mean, at any time, an amount equal to $2,000,000,000, as
such amount may be reduced in accordance with Section 2.01 hereof, less the
aggregate unpaid principal amount of all loans then outstanding under the
Existing Loan Agreement.”

 

(c) Solely during the Increase Period, Schedule 4 of the Existing Loan Agreement
is hereby amended by deleting Schedule 4 in its entirety and inserting in lieu
thereof the document attached as Exhibit A hereto.

 

(d) From and after the Increase Expiration Date, the then-existing Schedule 4 of
the Existing Loan Agreement shall be deleted in its entirety and the document
attached as Exhibit B hereto shall be inserted in lieu thereof.

 

SECTION 2. Agreement.

 

(a) On the Increase Expiration Date, to the extent that the aggregate principal
amounts of the Loans made by Concord, expressed as a percentage of the Initial
Advance Amount, is greater than Concord’s Commitment Percentage as listed on
Schedule 4 to the Existing Loan Agreement, the Borrowers shall, no later than
4:30 p.m., New York City time, remit cash to the Agent, for the account of
Concord, to be applied to reduce the Commitment of Concord under Schedule 4 of
the Existing Loan Agreement from $2,500,000,000 to $1,500,000,000 such that
(i) after giving effect to such payment, the Maximum Credit does not exceed
$2,000,000,000 and (ii) the aggregate unpaid principal amount of Loans made by
each Lender, expressed as a percentage of the aggregate unpaid principal amount
of all Loans outstanding hereunder, shall equal the Commitment Percentage of
such Lender as listed on Schedule 4 of the Existing Loan Agreement.

 

(b) The Temporary Increase Amount shall be evidenced by an amended and restated
promissory note, attached hereto as Exhibit C (the “Amended and Restated
Promissory Note”). The Amended and Restated Promissory Note amends and restates
the promissory note made in favor of Concord executed by the Borrowers in favor
of Concord on March 1, 2005, in the amount of $1,500,000,000. Pursuant to
subsection (a) above, any amount borrowed under the Amended and Restated
Promissory Note which would cause (i) the Maximum Credit to exceed
$2,000,000,000 or (ii) the Commitment Percentage of each Lender to differ from
the Commitment Percentage, as listed on Schedule 4 of the Existing Loan
Agreement, shall be repaid on the Increase Expiration Date.

 

(c) Any Loans made to the Borrowers during the Increase Period shall be made,
first, by Concord as utilization of its Commitment in respect of the Temporary
Increase Amount, until fully utilized (“Temporary Increase Loans”), and second,
as utilization of the Commitments not taking into account the Temporary Increase
Amount, until fully utilized. All repayments of

 

-2-



--------------------------------------------------------------------------------

principal of Loans made by the Borrowers during the Increase Period shall be
applied, first, to repayment of the Loans that are not Temporary Increase Loans,
until repaid in full, and second, to repayment of any Temporary Increase Loans;
provided that, notwithstanding the foregoing, on the earlier of (i) the date
identified by the Borrowers in a notice delivered to the Lenders that the
increase of the Commitments consisting of the Temporary Increase Amount shall be
terminated and (ii) the Increase Expiration Date, repayments of principal of the
Loans made by the Borrower on such date shall be applied, first, to repayment of
Temporary Increase Loans, until repaid in full, and second, to repayment of the
Loans that are not Temporary Increase Loans.

 

SECTION 3. Conditions Precedent. This Amendment shall become effective on the
first date (the “Effective Date”) on which all of the following conditions
precedent shall have been satisfied:

 

3.1 Delivered Documents. On the Effective Date, the Agent shall have received
the following documents, each of which shall be satisfactory to the Agent in
form and substance:

 

(a) Amendment. This Amendment, executed and delivered by a duly authorized
officer of each of the Borrowers, the Lenders and the Agent;

 

(b) Note. For the account of Concord, the Amended and Restated Promissory Note
referenced in Section 2(b), substantially in the form of Exhibit C attached
hereto, executed and delivered by a duly authorized officer of each of the
Borrowers;

 

(c) Officer’s Certificate of each Borrower. A certificate of a Responsible
Officer of each of the Borrowers, substantially in the form of Exhibit D hereto,
dated as of the date hereof, and:

 

i. attaching certificates dated as of a recent date from the Secretary of State
or other appropriate authority, evidencing the good standing of each Borrower in
the jurisdiction of its organization,

 

ii. attaching a copy of the resolutions, in form and substance satisfactory to
the Agent, of the Board of Directors of each Borrower authorizing (A) the
execution, delivery and performance of this Amendment, and (B) the borrowings
contemplated under the Loan Agreement,

 

iii. certifying that there have been no changes to any of the organizational
documents of any Borrower since such documents were last delivered to the Agent
under the Existing Loan Agreement, and

 

iv. certifying as to the incumbency and specimen signature of each officer
executing this Amendment certifying as to the authority, incumbency and specimen
signature of each officer executing this Amendment;

 

(d) Legal Opinions. Legal opinions of internal and outside counsel to the
Borrowers; and

 

-3-



--------------------------------------------------------------------------------

(e) Other Documents. Such other documents as the Agent or counsel to the Agent
may reasonably request.

 

3.2 No Default. On the Effective Date, (i) each Borrower shall be in compliance
in all material respects with all of the terms and provisions set forth in the
Loan Agreement and the other Loan Documents on its part to be observed or
performed, (ii) the representations and warranties made and restated by such
Borrower pursuant to Section 4 of this Amendment shall be true and complete in
all material respects on and as of such date with the same force and effect as
if made on and as of such date and (iii) no Default shall have occurred and be
continuing on such date.

 

SECTION 4. Representations and Warranties. Each Borrower hereby represents and
warrants to the Agent, as of the date hereof and as of the Effective Date, that
it is in compliance in all material respects with all of the terms and
provisions set forth in the Loan Documents on its part to be observed or
performed and that no Default has occurred or is continuing, and each Borrower
hereby confirms and reaffirms in all material respects the representations and
warranties contained in Section 6 of the Loan Agreement.

 

SECTION 5. Limited Effect. Except as expressly modified hereby, the Existing
Loan Agreement shall continue to be, and shall remain, in full force and effect
in accordance with its terms; provided, however, that upon the Effective Date
each reference therein to the “Loan Agreement” shall be deemed to mean the Loan
Agreement as defined in this Amendment, each reference in this Amendment to the
“Loan Documents” shall be deemed to include, in any event, this Amendment and
each reference to the Loan Agreement in any of the Loan Documents shall be
deemed to be a reference to the Loan Agreement as modified hereby.

 

SECTION 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart signature page to this Amendment
in Portable Document Format (PDF) or by facsimile transmission shall be as
effective as delivery of a manually executed original counterpart thereof.

 

SECTION 7. Reproduction of Documents. This Amendment and all documents relating
thereto, except with respect to the Collateral, including, without limitation,
(a) consents, waivers and modifications which may hereafter be executed, and
(b) certificates and other information previously or hereafter furnished, may be
reproduced by any photographic, photostatic, microfilm, microcard, miniature
photographic or other similar process. The parties agree that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.

 

-4-



--------------------------------------------------------------------------------

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[SIGNATURES FOLLOW]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

NC CAPITAL CORPORATION, as a Borrower

By:

 

/s/ Kevin Cloyd

   

Name:

 

Kevin Cloyd

   

Title:

 

President

NEW CENTURY MORTGAGE CORPORATION, as a Borrower

By:

 

/s/ Kevin Cloyd

   

Name:

 

Kevin Cloyd

   

Title:

 

Executive Vice President

NC RESIDUAL II CORPORATION, as a Borrower

By:

 

/s/ Kevin Cloyd

   

Name:

 

Kevin Cloyd

   

Title:

 

Executive Vice President

NEW CENTURY CREDIT CORPORATION, as a Borrower

By:

 

/s/ Kevin Cloyd

   

Name:

 

Kevin Cloyd

   

Title:

 

Executive Vice President



--------------------------------------------------------------------------------

CONCORD MINUTEMEN CAPITAL COMPANY, LLC, as a Lender

By:

 

/s/ Thomas J. Irvin

   

Name:

 

Thomas J. Irvin

   

Title:

 

Manager

MORGAN STANLEY BANK, as a Lender

By:

 

/s/ Andrew Neuberger

   

Name:

 

Andrew Neuberger

   

Title:

 

VP

MORGAN STANLEY MORTGAGE CAPITAL INC., as Agent

By:

 

/s/ Andrew Neuberger

   

Name:

 

Andrew Neuberger

   

Title:

 

VP



--------------------------------------------------------------------------------

Acknowledged by:

NEW CENTURY FINANCIAL CORPORATION, as Guarantor

By:

 

/s/ Robert K. Cole

   

Name:

 

Robert K. Cole

   

Title:

 

CEO